Name: Commission Regulation (EEC) No 3299/82 of 8 December 1982 laying down detailed rules for the application of the import arrangements in 1983 for products falling within subheading 07.06 A of the Common Customs Tariff and originating in non-member countries other than Thailand
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 12 . 82 Official Journal of the European Communities No L 349/ 17 COMMISSION REGULATION (EEC) No 3299/82 of 8 December 1982 laying down detailed rules for the application of the import arrangements in 1983 for products falling within subheading 07.06 A of the Common Customs Tariff and originating in non-member countries other than Thailand HAS ADOPTED THIS REGULATION : Article 1 The arrangements provided for in Article 1 of Regula ­ tion (EEC) No 3298/82 shall apply to products falling within subheading 07.06 A of the Common Customs Tariff originating in non-member countries other than Thailand and imported under cover of import licences issued in accordance with this Regulation . Article 2 1 . Applications for import licences may be submitted to the authorities of the Member States, on working days until 13 December 1982 inclusive . However, for the quantities specified in Article 3 and not allocated, applications may be submitted on working days between 1 and 8 February 1983 inclu ­ sive. 2 . Member States shall notify the Commission by telex of the name of the importer, the quantities applied for and their origin not later than the 16th day of each of the months referred to in paragraph 1 . 3 . Not later than the 21st day of each of the months referred to in paragraph 1 the Commission shall fix, in proportion to the applications, the quanti ­ ties for which licences are to be issued for each country or group of countries referred to in Article 1 of Regulation (EEC) No 3298/82 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 12 (2) thereof, Having regard to Council Regulation (EEC) No 3298/82 of 8 December 1982 on the import system applicable at the beginning of 1983 to products falling within subheading 07.06 A of the Common Customs Tariff and amending Regulation (EEC) No 950/68 on the Common Customs Tariff (3), and in particular Article 3 thereof, Whereas Regulation (EEC) No 3298/82 lays down that for 1983 the import levy applicable is subject to a ceiling of 6 % ad valorem for certain quantities of products falling within subheading 07.06 A of the Common Customs Tariff originating in non-member countries other than Thailand ; Whereas the issue of import licences conferring the right to effect imports attracting a levy of not more than 6 % ad valorem should be governed by special rules in order to allow correct application of the provi ­ sions of Regulation (EEC) No 3298/82, with the parti ­ cular aim of ensuring that the quantities laid down are not exceeded ; whereas, moreover, correct application calls for certain derogations from Commission Regula ­ tion (EEC) No 3183/80 (4), as last amended by Regula ­ tion (EEC) No 49/82 (5); Whereas , pending adoption by the Council of the defi ­ nitive import arrangements for 1983 , the rules for the issue of import licences for the quantities specified should be laid down ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, Article 3 The quantities for which licences are issued may not exceed the quantities fixed for each country or group of countries in Article 1 , second, third and fourth indent, of Regulation (EEC) No 3298/82. Article 4 1 . Licences shall bear one of the following entries in box 20 (a) :  'Amount to be levied : 6 % ad valorem  'Importafgift : 6 /o af vÃ ¦rdien ;  'Zu erhebende AbschÃ ¶pfung : 6 % des Zollwerts ;  'Ã Ã ¹Ã Ã Ã ¿Ã Ã ¬ ÃÃ Ã Ã  Ã µÃ ¯Ã ÃÃ Ã ±Ã ¾Ã · : 6% Ã ºÃ ±Ã ' Ã ¬Ã ¾Ã ¹Ã ± ;(&gt;) OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 164, 14 . 6 . 1982, p . 1 .  'PrÃ ©lÃ ¨vement Ã percevoir : 6 % ad valorem ; (3) See page 15 of this Official Journal .  'Prelievo da riscuotere : 6 % ad valorem ;( 4) OJ No L 338 , 13 . 12 . 1980 , p . 1 . ( s) OJ No L 7, 12 . 1 . 1982, p . 7 .  'Toe te passen heffing : 6 % ad valorem . No L 349/ 18 Official Journal of the European Communities 9 . 12. 82 2. In addition, for licences issued^ in December 1982, box 20 (a) shall contain one of the following entries underlined in red : -  'Valid with effect from 1 January 1983 ' ;  may not relate to a total quantity exceeding 10 % of the quantity fixed for each country or group of countries referred to in Article 1 , second, third and fourth indents , of Regulation (EEC) No 3298/82,  shall be submitted to the competent authority of the Member State in which the party concerned is established .  'Gyldig fra den 1 . januar 1983 ;  'Giiltig ab 1 . Januar 1983';  "Icmjei &amp;7io tfiv lr| ' lavouapiou 1983 '; Article 6  'Valable Ã partir du 1 er janvier 1983 ;  'Valido a decorrere dal 1 ° gennaio 1983 ;  'Geldig met ingang van 1 januari 1983 . Article 5 1 . The import licence application and the licence issued shall bear in box 14 the name of the third country from which the product in question originates. The licence shall carry an obligation to import from the country specified . 2 . Notwithstanding Article 8 (4) of Regulation (EEC) No 3183/80 , the quantity released into free circulation may not exceed that indicated in boxes 10 and 11 of the import licence, and the figure '0' shall be entered accordingly in box 22 of the said licence. 1 . Notwithstanding Article 12 ( 1 ) of Commission Regulation (EEC) No 2042/75 ('), the rate of security relating to the import licences provided for in this Regulation shall be 15 ECU per tonne. Where the quantity for which the licence is issued is, pursuant to Article 2 (3), less than that applied for, the security corresponding to the difference shall be released. 2 . The licence application or applications of a party concerned : Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communties. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 December 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 213, 11 . 8 . 1975, p . 5 .